DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 19-20, 23, 75-76, and 97-99 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	
The terms “sufficient elasticity” and “without substantially altering the vessel’s natural proportional shape changes” in claim 19 is a relative term which renders the claim indefinite. The terms “sufficient elasticity” and “without substantially altering the vessel’s natural proportional shape changes” are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. In order to further prosecution, the term “sufficient elasticity” will be interpreted as any elasticity. “Without substantially altering the vessel’s natural proportional shape changes” will be interpreted as intended use, wherein the scope of which is excluding implantable devices which completely stop the portion of vessel they are implanted in from changing shape.
	Claims 20 and 23 are indefinite for depending from the indefinite subject matter of 19.

Regarding claim 75 and 99, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d). In order to further prosecution, the limitations associated with “such as” will be interpreted as optional limitations.
Claim 76 is rejected for depending from the indefinite subject matter of claim 75.

Furthermore, claims 97 and 99 recite the limitation "the signal processing circuit." There is insufficient antecedent basis for this limitation in the claims.

Claim 98 recites the limitation "said instructions" at line 1.  There is insufficient antecedent basis for this limitation in the claim.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 98 rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 98 is dependent from itself.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5-6, 8, 19, 58-60, 89, 94-95, and 98 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 20090270729 A1 to Corbucci, et al. (cited by Applicant, hereinafter Corbucci).
Regarding claim 1, Corbucci anticipates an implantable sensor for implantation in a vessel (vein) [abstract], comprising:
a plurality of electrodes (68, 70, 206, 208, 210) for placement on, in or adjacent a vessel (vein) wall (146 and 148) [0028, 0045] (Fig 4);
means (comprising driver circuitry 80/81 in CVP module 72) for providing a drive signal to the electrodes [0028-0029] (Fig 2);
means (comprising signal processor 60 and sensor interface 62) for measuring at least one of impedance and capacitance between at least two of the plurality of electrodes ([0025, 0028-0029], device is configured to measure a change in capacitance between driver electrodes represented by 68 in Fig 2, which are configured to inject current generated by driver circuitry 80/81, and sensor terminals 70); and
means (comprising telemetry 64 and antenna 65) for wirelessly communicating data from the sensor [0032] (Fig 2).

Regarding claim 2, Corbucci anticipates the implantable sensor of claim 1, further comprising means (comprising microprocessor 54, signal processor 60, and processor 82) for calculating distance between the electrodes (206, 208, 210) based on the measured impedance or the measured capacitance ([0024-0025, 0049-0050], the distance between at least two electrodes is calculated based on a measured electrical signal comprising an impedance to calculate a corresponding change in vein diameter) (Fig 6A).

Regarding claim 3, Corbucci anticipates the implantable sensor of claim 1, further comprising means (comprising microprocessor 54, signal processor 60, and processor 82) for estimating vessel diameter or cross-sectional area of the vessel lumen based on measurements of impedance or capacitance between at least two of the plurality of electrodes (206, 208, 210) ([0024-0025, 0049-0050], the distance between at least two electrodes is calculated based on a measured electrical signal comprising an impedance to calculate a corresponding change in vein diameter) (Fig 6A).

Regarding claim 5, Corbucci anticipates the implantable sensor of claim 1, further comprising means (switch matrix 58) for selecting a pair of electrodes from the plurality of electrodes (68) to which drive signals are to be delivered [0023] (Fig 2).

Regarding claim 6, Corbucci anticipates the implantable sensor of claim 2, further comprising at least one of means for estimating pressure gradient (central venous pressure (CVP)), blood flow rate or blood velocity from the calculated distance between the electrodes ([abstract, 0025, 0049-0051], the distance between at least two electrodes is calculated based on a measured electrical signal comprising an impedance to calculate a corresponding change in vein diameter, which is then used to determine a change in CVP) (FIG 6C).

Regarding claim 8, Corbucci anticipates the implantable sensor of claim 1, further comprising at least one reference electrode (electrode delivering the drive signal) maintained at a fixed distance from one of the electrodes (68, 70, 206, 208, 210) and means for measuring (comprising microprocessor 54 signal processor 60, sensor interface 62, and processor 82) at least one of impedance or capacitance between said electrode and said reference electrode ([0024-0025, 0033, 0050], the known distance between an equidistant drive and measuring electrode can be used to calibrate the diameter measurements).

Regarding claim 19, Corbucci anticipates the implantable sensor of claim 1, further comprising a support structure on which the electrodes are mounted, said support structure having sufficient elasticity to collapse and expand with the vessel without substantially altering the vessel’s natural proportional shape changes in response to changes in fluid volume within the vessel [0049].

Regarding claim 58, Corbucci anticipates a vascular monitoring method [abstract], comprising
implanting a plurality of electrodes (68, 70, 206, 208, 210) within a vessel, on, in or adjacent a vessel (vein) wall (146 and 148) [0028, 0045] (Fig 4);
providing (via driver circuitry 80/81 in CVP module 72) a drive signal to the electrodes [0028-0029];
measuring at least one of impedance and capacitance between at least two of the plurality of electrodes ([0025, 0028-0029], device is configured to measure a change in capacitance between driver electrodes represented by 68 in Fig 2, which are configured to inject current generated by driver circuitry 80/81, and sensor terminals 70); and
wirelessly communicating data (via telemetry 64 and antenna 65) from within the vessel [0032] (Fig 2).

Regarding claim 59, Corbucci anticipates the method of claim 58, further comprising calculating the distance between the electrodes (206, 208, 210) based on the measured impedance or the measured capacitance ([0025, 0049-0050], the distance between at least two electrodes is calculated based on a measured electrical signal comprising an impedance to calculate a corresponding change in vein diameter) (Fig 6A).

Regarding claim 60, Corbucci anticipates the method of claim 58, further comprising estimating vessel diameter or cross-sectional area of the vessel lumen based on measurements of impedance or capacitance between at least two of the plurality of electrodes (206, 208, 210) ([0025, 0049-0050], the distance between at least two electrodes is calculated based on a measured electrical signal comprising an impedance to calculate a corresponding change in vein diameter) (Fig 6A).

Regarding claim 89, Corbucci anticipates a sensor system for monitoring parameters in a vessel (vein) [abstract], comprising:
an implantable support structure (preformed portion 204) configured to move with natural movement of the vessel wall (146 and 148) [0045, 0049] (Fig 4);
a plurality of electrodes (68, 70, 206, 208, 210) coupled to the support structure and configured to be positioned on, in or adjacent a wall of the vessel so as to move with natural movement of the vessel wall when the support structure moves therewith (by being positioned on preformed portion 204) [0028, 0045, 0049] (Fig 4);
a drive circuit (driver circuitry 80/81) configured to provide a drive signal to the electrodes [0028-0029];
measurement circuitry (comprising microprocessor 54, signal processor 60 sensor interface 62) configured to measure at least one of impedance and capacitance between at least two of the plurality of electrodes ([0023, 0025, 0028-0029], device is configured to measure a change in capacitance between driver electrodes represented by 68 in Fig 2, which are configured to inject current generated by driver circuitry 80/81, and sensor terminals 70); and
a communications circuit (comprising telemetry 64) configured to wirelessly communicate (using antenna 65) data from the sensor [0032] (Fig 2).

Regarding claim 94, Corbucci anticipates the sensor system of claim 89, further comprising at least one reference electrode (electrode delivering the drive signal) maintained at a fixed distance from one of the electrodes (68, 70, 206, 208, 210) and means for measuring at least one of impedance or capacitance between said electrode and said reference electrode ([0025, 0033, 0050], the known distance between an equidistant drive and measuring electrode can be used to calibrate the diameter measurements).

Regarding claim 95, Corbucci anticipates the sensor system of claim 94, wherein the processing circuitry (comprising microprocessor 54 and processor 82) is configured to calibrate distance measurements between the plurality of electrodes using a measurement of impedance or capacitance between said one of the electrodes and said reference electrode ([0024-0025, 0033, 0050], the processing circuitry is configured to calibrate distance measurements between the electrode delivering the drive signal and the measuring electrode using the measured impedance to determine absolute values of vein diameter).

Regarding claim 98, Corbucci anticipates a sensor system [abstract] of claim 98, wherein said instructions [0065] comprising one or more steps of:
performing impedance-to-distance calibration based on resting dimensions (known distance) ([0033], device is configurable for performing a calibration procedure using the impedance and known distance between electrodes 104 and 106 to determine absolute values for vein diameter);
salinity recalibration with scales impedance measurements with reference change;
geometric reconstruction with elliptical assumption; and
fouling detection and rejection according to electrode geometry based on data from three or more electrodes to reconstruct an ellipse, and additional data used to detect and reject fouling.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 10 and 99 are rejected under 35 U.S.C. 103 as being unpatentable over Corbucci in view of US 20150297113 A1 to Kassab, et al. (hereinafter Kassab).
Regarding claim 10, Corbucci teaches the implantable sensor of claim 1, however Corbucci does not teach means for processing the measured impedance or capacitance to monitor variations in the conductivity of the intervening media and to apply a correction factor accordingly.
Kassab teaches means for processing measured impedance or capacitance (processing system (502)) to monitor variations in the conductivity of the intervening media and to apply a correction factor accordingly ([0009, 0095, 0110, 0174], device is configurable to use variance in conductance from impedance measurements to produce a production/display of an elliptically-shaped vein, and is configured to use an additional equation or relation in addition to the equation for an area of an ellipse to correct an unconstrained problem issue with merely determining the shape of an ellipse from the area equation of an ellipse alone).
It would have been obvious to one of ordinary skill before the effective filling date of the claimed invention to modify Corbucci to have means for processing the measured impedance or capacitance to monitor variations in the conductivity of the intervening media and to apply a correction factor accordingly, because doing so would enable the device to produce a production/display of an elliptically-shaped vein, as recognized by Kassab [0110].

Regarding claim 99, Corbucci teaches the sensor system of claim 94, and Corbucci further teaches the signal processing circuit (comprising microprocessor 54 and processor 82) comprises a processor (microprocessor 54 and processor 82) configured to execute instructions stored in a memory [0023, 0029, 0065] (Fig 2).
However, Corbucci does not teach performing one or more steps of:
data correction with parallelogram edge and diagonal correction, by averaging opposed parallelogram sides;
ellipse reconstruction to model a vessel shape, based on chordal lengths such as parallelogram side calculations; and
apply a correction to compensate for change from a round to elliptical cross-sectional shape of the vessel.
Kassab teaches one or more steps of:
data correction with parallelogram edge and diagonal correction, by averaging opposed parallelogram sides;
ellipse reconstruction to model a vessel (vein) shape [0110], based on chordal lengths (major and minor axes of an ellipse) [0110] such as parallelogram side calculations; and
apply a correction to compensate for change from a round to elliptical cross-sectional shape of the vessel.
It would have been obvious to one of ordinary skill before the effective filling date of the claimed invention to modify Corbucci to have the signal processing circuit comprising the processor configured to execute instructions stored in the memory configured to perform one or more steps of:
data correction with parallelogram edge and diagonal correction, by averaging opposed parallelogram sides;
ellipse reconstruction to model a vessel shape, based on chordal lengths such as parallelogram side calculations; and
apply a correction to compensate for change from a round to elliptical cross-sectional shape of the vessel, because doing so would enable the device to produce a production/display of an elliptically-shaped vein, as recognized by Kassab [0110].

Claim 15, 20, 23, and 96 are rejected under 35 U.S.C. 103 as being unpatentable over Corbucci in view of US 20060122522 A1 to Chavan, et al. (cited by Applicant, hereinafter Chavan).
Regarding claim 15, Corbucci teaches the limitations of claim 1, however Corbucci does not teach means for biasing the plurality of electrodes against the vessel wall.
Chavan teaches means (fins 404) for biasing a placeholder for an electrode (sensor in sensor housing 402) against a vessel wall (of blood vessel 408) [0057-0059] (Fig 7).
It would have been obvious to one of ordinary skill before the effective filling date of the claimed invention to modify Corbucci to have means for biasing an electrode against the vessel wall, because doing so would have the predictable result of helping to secure the electrode to the vessel wall, as recognized by Chavan [0057].
It would have been obvious to one of ordinary skill before the effective filling date of the claimed invention to duplicate the means for biasing an electrode for each of the plurality of electrodes of Chauvin, because doing so would have the predictable result of securing each electrode to the vessel wall (MPEP 2144.04, VI., B.).

Regarding claim 20, Corbucci teaches the limitations of claim 19, however Corbucci does not teach the support structure has an anchored part configured to engage the vessel wall and wherein each electrode is coupled to the support structure by a connecting strut extending from the anchored part of the support structure, the connecting strut being configured to bias the electrode into engagement with the vessel wall.
Chavan teaches a support structure (comprising fins 404 and anchor device 406) an anchored part (406) configured to engage a vessel wall (of blood vessel 408) and wherein each placeholder for an electrode (sensor in sensor housing 402) is coupled to the support structure by a connecting strut (404) extending from the anchored part of the support structure [0057-0059] (Fig 7), the connecting strut being configured to bias the electrode into engagement with the vessel wall [0057-0059] (Fig 7).
It would have been obvious to one of ordinary skill before the effective filling date of the claimed invention to modify Corbucci to have the support structure has an anchored part configured to engage the vessel wall and wherein each electrode is coupled to the support structure by a connecting strut extending from the anchored part of the support structure, the connecting strut being configured to bias the electrode into engagement with the vessel wall, because doing so would have the predictable result of helping to secure the electrode to the vessel wall, as recognized by Chavan [0057].

Regarding claim 23, Corbucci in view of Chavan teach the limitations 20, however Corbucci does not teach at least one strut comprises an anchor for engagement directly with a vessel wall.
Chavan teaches at least one strut (fin 404) comprises an anchor (406) for engagement directly with a vessel wall (of blood vessel 408) [0058-0059] (Fig 7).
It would have been obvious to one of ordinary skill before the effective filling date of the claimed invention to modify Corbucci to have at least one strut comprises an anchor for engagement directly with a vessel wall, because doing so would have the predictable result of helping to secure the electrode to the vessel wall, as recognized by Chavan [0057].

Regarding claim 96, Corbucci teaches the limitations of claim 89, however Corbucci does not teach the support structure has an anchored part configured to engage the vessel wall and wherein each electrode is coupled to the support structure by a connecting strut extending from the anchored part of the support structure, the connecting strut being configured to bias the electrode into engagement with the vessel wall.
Chavan teaches a support structure (comprising fins 404 and anchor device 406) an anchored part (406) configured to engage a vessel wall (of blood vessel 408) and wherein each placeholder for an electrode (sensor in sensor housing 402) is coupled to the support structure by a connecting strut (404) extending from the anchored part of the support structure [0057-0059] (Fig 7), the connecting strut being configured to bias the electrode into engagement with the vessel wall [0057-0059] (Fig 7).
It would have been obvious to one of ordinary skill before the effective filling date of the claimed invention to modify Corbucci to have the support structure has an anchored part configured to engage the vessel wall and wherein each electrode is coupled to the support structure by a connecting strut extending from the anchored part of the support structure, the connecting strut being configured to bias the electrode into engagement with the vessel wall, because doing so would have the predictable result of helping to secure the electrode to the vessel wall, as recognized by Chavan [0057].

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Corbucci in view of Chavan and US 20040176672 A1 to Silver, et al. (hereinafter Silver).
Regarding claim 24, Corbucci teaches the implantable sensor of claim 1, however Corbucci does not teach at least part of the sensor is configured to endothelialize on a vessel wall, and at least one electrode has an anti-fouling surface to prevent endothelialization on a vessel wall.
Chavan teaches at least part of a sensor (specifically fin 404 of the sensor assembly 400 comprising sensor casing 402 and fin 404) is configured to endothelialize (allow tissue cells to fibrose or grow over) on a vessel wall (of blood vessel 408) [0057, 0059] (Fig 7).
It would have been obvious to one of ordinary skill before the effective filling date of the claimed invention to modify Corbucci to have at least part of the sensor is configured to endothelialize on a vessel wall, because doing so would have the predictable result of helping to secure the electrode to the vessel wall, as recognized by Chavan [0057].
Silver teaches at least one electrode has an anti-fouling surface (outer coating of heparin applied to a layer of poly(ethylene glycol) (PEG), poly(vinylpyrrilidone) (PVP), or other hydrogel) to prevent endothelialization on a vessel wall [0260].
It would have been obvious to one of ordinary skill before the effective filling date of the claimed invention to modify Corbucci to have at least one electrode has an anti-fouling surface to prevent endothelialization on a vessel wall, because doing so would have the predictable result of minimizing fouling while having a porosity large enough for the parameter of interest to reach the sensing surface of the electrode, as recognized by Silver [0260].

Claims 72-76, 79-80, 90-93, and 97 are rejected under 35 U.S.C. 103 as being unpatentable over Corbucci in view of US 20170181677 A1 to Varsavsky, et al. (hereinafter Varsavsky).
Regarding claim 72, Corbucci teaches the method of claim 58, however Corbucci does not teach wirelessly transmitting data representing measured impedance or capacitance to a control system comprising a processor and memory; and
Executing with the processor steps to correct the measurements for effects of fouling and/or endothelialisation on electrode surfaces.
Varsavsky teaches wirelessly transmitting data representing measured impedance or capacitance (from sensor set 10) to a control system comprising a processor (395) and memory ([0160, 0164, 0174, 0201], electrode sensors are configured to wirelessly transmit measured impedance to a sensor electronics device comprising a processor and memory) (Fig 3); and
Executing with the processor steps to correct the measurements for effects of fouling and/or endothelialisation on electrode surfaces ([0255], system is configured to terminate a sensor if an abnormally high impedance indicative of fouling is detected).
It would have been obvious to one of ordinary skill before the effective filling date of the claimed invention to modify Corbucci to have wirelessly transmitting data representing measured impedance or capacitance to a control system comprising a processor and memory; and
Executing with the processor steps to correct the measurements for effects of fouling and/or endothelialisation on electrode surfaces, because doing so would enable the device to detect the fouling of an electrode and subsequently terminate that electrode, as recognized by Varsavsky [0255].

Regarding claim 73, Corbucci in view of Varsavsky teach the method of claim 72, and Corbucci teaches said executing steps to correct the measurements comprise:
impedance-to-distance calibration based on resting dimensions (known distance) ([0033], device is configurable for performing a calibration procedure using the impedance and known distance between electrodes 104 and 106 to determine absolute values for vein diameter);
salinity recalibration with scales impedance measurements with reference change;
geometric reconstruction with elliptical assumption; and
fouling detection and rejection according to electrode geometry.

Claims 74-76 are held obvious over Corbucci in view of Varsavsky, because they do not need to invoke the condition precedent (fouling detection and rejection according to electrode geometry) in claim 73, because they teach a different desirable alternative of the Markush group of claim 73 (impedance-to-distance calibration based on resting dimensions).

Regarding claim 79, Corbucci teaches the method of claim 58, further comprising:
Determining vessel collapsibility or deformity over at least one respiratory cycle with steps executed on the processor (comprising microprocessor 54 and processor 82 of CVP module 72) [0029-0031] (Fig 2).
However, Corbucci does not teach wirelessly transmitting data representing measured impedance or capacitance to a control system comprising a processor and memory.
Varsavsky teaches wirelessly transmitting data representing measured impedance or capacitance (from sensor set 10) to a control system comprising a processor (395) and memory ([0160, 0164, 0174, 0201], electrode sensors are configured to wirelessly transmit measured impedance to a sensor electronics device comprising a processor and memory) (Fig 3).
It would have been obvious to one of ordinary skill before the effective filling date of the claimed invention to modify Corbucci to have wirelessly transmitting data representing measured impedance or capacitance to a control system comprising a processor and memory, because doing so would provide additional computational resources for detecting fouling of an electrode and subsequently terminating that electrode if necessary, as recognized by Varsavsky [0255].

Regarding claim 80, Corbucci in view of Varsavsky teach the method of claim 79, and Corbucci further teaches cycling through each electrode pair taking impedance measurements or capacitive measurements [0023, 0025-0026] (Fig 2).
However, Corbucci does not teach delivering a sinusoidal waveform.
Varsavsky teaches delivering a sinusoidal waveform [0249].
It would have been obvious to one of ordinary skill before the effective filling date of the claimed invention to modify Corbucci to have delivering a sinusoidal waveform, because doing so would help the impedance sensor detect glucose, as recognized by Varsavsky [0249].

Regarding claim 90, Corbucci teaches the sensor system of claim 89, however Corbucci does not teach an external console, the communication circuit being configured to wirelessly communicate data to the external console.
Varsavsky teaches an external console (360) [0172] (Fig 3), a communication circuit (transmitter device) being configured to wirelessly communicate data to the external console [0004].
It would have been obvious to one of ordinary skill before the effective filling date of the claimed invention to modify Corbucci to have an external console, the communication circuit being configured to wirelessly communicate data to the external console, because doing so would have the predictable result of enabling wirelessly transmitting processed signals to a remote data receiving device for remote characteristic monitoring, as recognized by Varsavsky [0004].  

Regarding claim 91, Corbucci in view of Varsavsky teach the sensor system of claim 90, and Corbucci further teaches a signal processing circuit (comprising microprocessor 54, signal processor 60, and processor 82) in at least one of the implantable sensor (10) and the external console [0023-0024, 0028] (Fig 2), wherein the signal processing circuit is configured to calculate distance between the electrodes based on the measured impedance or the measured capacitance ([0024-0025, 0049-0050], the distance between at least two electrodes is calculated based on a measured electrical signal comprising an impedance to calculate a corresponding change in vein diameter) (Fig 6A).

Regarding claim 92, Corbucci in view of Varsavsky teach the sensor system of claim 91, and Corbucci further teaches the signal processing circuit (comprising microprocessor 54, signal processor 60, and processor 82) is further configured to estimate at least one of cross-sectional area of the vessel lumen or vessel lumen diameter based on measurements of impedance or capacitance between at least two of the plurality of electrodes (206, 208, 210) ([0024-0025, 0049-0050], the distance between at least two electrodes is calculated based on a measured electrical signal comprising an impedance to calculate a corresponding change in vein diameter) (Fig 6A).

Regarding claim 93, Corbucci in view of Varsavsky teach the sensor system of claim 91, and Corbucci further teaches the signal processing circuit (comprising microprocessor 54, signal processor 60, and processor 82) is further configured to estimate at least one of a pressure gradient (central venous pressure (CVP)) or blood velocity from the calculated distance between the electrodes ([abstract, 0025, 0049-0051], the distance between at least two electrodes is calculated based on a measured electrical signal comprising an impedance to calculate a corresponding change in vein diameter, which is then used to determine a change in CVP) (FIG 6C).

Regarding claim 97, Corbucci in view of Varsavsky teach the sensor system of claim 91, however Corbucci does not teach the signal processing circuit comprises a processor configured to execute instructions stored in a memory to reduce effects of fouling and/or endothelialisation on electrode surfaces.
Varsavsky teaches a signal processing circuit comprises a processor configured to execute instructions stored in a memory to reduce effects of fouling and/or endothelialisation on electrode surfaces ([0160, 0255], system is configured to terminate a sensor if an abnormally high impedance indicative of fouling is detected).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 20030199938 A1 is mentioned because it discloses anchoring an electrode lead to a luminal wall.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAYMOND P DULMAN whose telephone number is (571)272-7931. The examiner can normally be reached Monday-Friday 7:30 AM - 4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Marmor II can be reached on (571) 272-4730. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CHARLES A MARMOR II/Supervisory Patent Examiner
Art Unit 3791                                                                                                                                                                                                        



/Raymond P Dulman/Examiner, Art Unit 3791